Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5, line 2, “is coupled to latching housing” should read --is coupled to the latch housing--.
  Appropriate correction is required.
In claim 13, line 9, “first opening on positioned near” should read --first opening positioned near--.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the second end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim. 
Claim 5 recites the limitation “latching housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
 Claim 18 recites the limitation "wherein the second end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirunuma (US 20070096477 A1).
Regarding claim 1, Hirunuma teaches a latching mechanism comprising: a latch housing (101) comprising a plurality of standoffs (114, 162); a mechanical energy storage component (S1) operatively coupled to the latch housing; and a latch (110) positioned inside the latch housing (fig. 7) and operatively coupled to the mechanical energy storage component (connects to 119) on a first side of the latch, the latch comprising a first opening (hole in CYC) positioned near the center of a body of the latch, a plurality of second openings (111, 161) positioned near a perimeter of the body of the latch and a ridge (123) on a second side of the latch, wherein each of the plurality of standoffs protrude into a corresponding second opening of the plurality of second openings (114 protrude through 111; 162 through 161) and wherein the latch moves in a lateral direction relative to the latch housing (figs. 8-9).
Regarding claim 4, Hirunuma teaches the latching mechanism of claim 1, further comprising: a cover (160) coupled to the latch housing via the plurality of standoffs (coupled though 162).
Regarding claim 5, Hirunuma teaches the latching mechanism of claim 4, wherein the plurality of standoffs comprise a plurality of threaded standoffs (162) and wherein the cover (160) is coupled to the latching housing via a plurality of threaded couplings (163) coupled to the plurality of threaded standoffs.  
Regarding claim 6, Hirunuma teaches the latching mechanism of claim 5, wherein the cover comprises a plurality of openings (161) for the plurality of threaded couplings, the plurality of openings having countersinks for the plurality of threaded couplings (161 is being interpreted as a countersink due to the enlarged hole).  
Regarding claim 12, Hirunuma teaches the latching mechanism of claim 1, wherein the latch (110) further comprises a lip (CYC) around a perimeter of the first opening, wherein a height of the lip is greater than a height of the latch (fig. 7).  
Regarding claim 13, Hirunuma teaches a storage system enclosure comprising: base (31) comprising a locking pin (90); and a cover (30) comprising a latching mechanism, the latching mechanism comprising: a latch housing (101) comprising a plurality of standoffs (114, 162); a mechanical energy storage component (S1) operatively coupled to the latch housing; and a latch (110) positioned inside the latch housing (fig. 7) and operatively coupled to the mechanical energy storage component (connects to 119) on a first side of the latch, the latch comprising a first opening (hole in CYC) positioned near the center of a body of the latch, a plurality of second openings (111, 161) positioned near a perimeter of the body of the latch and a ridge (123) on a second side of the latch, wherein each of the plurality of standoffs protrude into a corresponding second opening of the plurality of second openings (114 protrude through 111; 162 through 161) and wherein the latch moves in a lateral direction relative to the latch housing (figs. 8-9) to interface with the locking pin (90) of the base to secure the cover of the storage system.  
Regarding claim 14, Hirunuma teaches the storage system enclosure of claim 13, wherein the base (31) comprises a plurality of guidance pins (36) and wherein the cover (30) comprises a first plurality of slots (connection to 36) on a first side of the cover and a second plurality of slots on the second side of the cover, wherein the first plurality of slots and the second plurality of slots interface with the plurality of guidance pins to align the cover relative to the base (fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirunuma (US 20070096477 A1) in view of Singer (US 5325263 A).  
Regarding claim 2, Hirunuma teaches the latching mechanism of claim 1, however does not explicitly teach wherein the mechanical energy storage component comprises a torsion spring.  
	Singer teaches a similar latch mechanism wherein the mechanical energy storage component comprises a torsion spring (44).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the coil spring of Hirunuma for the torsion spring of Singer.  Torsion springs are well known in the art of latching mechanisms and it is well within the capabilities of one of ordinary skill in the art to substitute one known spring for another.  Utilizing a torsion spring rather than a coil spring is an obvious design choice and does not provide patentable distinction.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 3, Hirunuma in view of Singer teach the latching mechanism of claim 2, Hirunuma further teaches wherein the latch comprises a first groove (groove in 114 which sticks through to the first side of the latch) on the first side of the latch and a second groove (119) on the first side of the latch, wherein a first end of the torsion spring resides in the first groove and wherein the second end of the torsion spring resides in the second groove (fig. 8).  
Regarding claim 17, Hirunuma teaches the latching mechanism of claim 13, however does not explicitly teach wherein the mechanical energy storage component comprises a torsion spring.  
	Singer teaches a similar latch mechanism wherein the mechanical energy storage component comprises a torsion spring (44).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the coil spring of Hirunuma for the torsion spring of Singer.  Torsion springs are well known in the art of latching mechanisms and it is well within the capabilities of one of ordinary skill in the art to substitute one known spring for another.  Utilizing a torsion spring rather than a coil spring is an obvious design choice and does not provide patentable distinction.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 18, Hirunuma in view of Singer teach the latching mechanism of claim 17, Hirunuma further teaches wherein the latch comprises a first groove (groove in 114 which sticks through to the first side of the latch) on the first side of the latch and a second groove (119) on the first side of the latch, wherein a first end of the torsion spring resides in the first groove and wherein the second end of the torsion spring resides in the second groove (fig. 8).  

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirunuma (US 20070096477 A1).
Regarding claim 7, Hirunuma teaches the latching mechanism of claim 1, however does not explicitly teach wherein the latch housing has a height of less than 0.20 inches.
While Hirunuma does not explicitly teach the dimensions of the latch mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to scale the size of an invention.  All the necessary limitations are taught, and the actual dimensions of the latch can be modeled to any size necessary for the use of the invention.  This ruling was upheld in case law supporting a change in size/proportion (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  
Claim 8 is rejected in the same manner as claim 7.  
Regarding claim 11, Hirunuma teaches the latching mechanism of claim 1, wherein the plurality of second openings comprises a plurality of elliptical openings (fig. 7).  
Hirunuma does not teach wherein the first opening comprises a circular opening.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the first opening of Hirunuma to a circular opening.  Hirunuma teaches a rectangular opening which serves no patentable significance.  Changing the shape from a rectangular shape to a circular shape is a mere design choice and the invention would still function in the same manner.  This ruling was upheld in case law supporting changes of shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 
 Claim 19 is rejected in the same manner as claim 7.  
Claim 20 is rejected in the same manner as claim 7.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirunuma (US 20070096477 A1) in view of Sokurenko (US 6149213 A).  
Regarding claim 9, Hirunuma teaches the latching mechanism of claim 1, however does not explicitly teach wherein the latch housing is comprised of a metal or a metallic alloy.  
Sokurenko teaches a similar latching mechanism wherein the latch housing (124) is comprised of metal (col. 9, line 31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hirunuma with those of Sokurenko to utilize metal for the latch housing.  Metal is widely used in latches and it is well within the ability of one of ordinary skill in the art to select metal as a material for the latch housing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirunuma (US 20070096477 A1) in view of Lee (US 20200120819 A1).  
Regarding claim 10, Hirunuma teaches the latching mechanism of claim 1, however does not explicitly teach wherein the latch is comprised of a plastic material or a polymeric material.  
	Lee teaches a similar latch mechanism wherein the latch is made of a plastic material (para. 0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hirunuma with those of Lee to utilize plastic for the latch.  plastic is widely used in latches and it is well within the ability of one of ordinary skill in the art to select plastic as a material for the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 15, Hirunuma teaches the storage system enclosure of claim 13, wherein the locking pin is comprised of a first material having a first hardness (Hirunuma teaches the latch assembly being made of metal). 
Hirunuma does not explicitly teach wherein the latch is comprised of a second material having a second hardness that is less than the first hardness.  
Lee teaches a similar latch mechanism wherein the latch is made of a plastic material (para. 0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hirunuma with those of Lee to utilize plastic for the latch mechanism to have a hardness less than that of the locking pin.  Plastic is widely used in latches and it is well within the ability of one of ordinary skill in the art to select plastic as a material for the latch.  Utilizing a material with a lower hardness for the latch than that of the locking pin helps to prevent wear on the locking pin and prolong the life of the latch.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 16, Hirunuma in view of Lee teaches the storage system enclosure of claim 15, wherein the first material comprises a metal or metallic alloy (magnetic aspect discussed by Hirunuma requires a metal latch) and the second material comprises a plastic material (Lee’ para. 0043).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675